DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a response to the amendments and remarks filed on 24 December 2020.

Response to Amendment
Claims 13 and 20 have been amended. Claims 13-27 are pending. In response to the amendment to claim 20, the objection thereto that was presented in the previous action (Non-Final Rejection filed on 24 July 2020) has been withdrawn.

Response to Arguments
During the interview of 18 February 2021, in response to the rejection of claims 13 and 20 under 35 USC 103, Applicant argued that the combination of the prior art references of Ukai (US 8,986,428 B2) in view of Bialkin (US 2012/0237423 A1) and Hueller (DE3441442A1) would not have made obvious the limitation of “operating the upflow contacting column to inject the waste water received at the waste water input into flue gas passing through said upflow contacting column via a fluid injector positioned in a throat of a venturi portion of said upflow contacting column or in a sidewall of the throat of the venturi portion of said upflow contacting column at a position where said flue gas passing through the upflow contacting column has a flue gas velocity exceeding 65 fps.” Applicant argued that since the teachings of Hueller were directed toward a suction effect for aerating a suspension at the bottom of an absorber tower (Hueller, p. 2/2, “When using”), the skilled practitioner would not have had reason to apply its teaching of relative flow speeds of more than 15 m/s to the injecting of wastewater in an 

Allowable Subject Matter
Claims 13-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 13-27. The concept of a method of operating a waste water processing system comprising operating an upflow contacting column having a flue gas input to receive flue gas having a temperature of at least 500 degrees F; operating the upflow contacting column to receive waste water at a waste water input; operating the upflow contacting column to inject the waste water received at the waste water input into flue gas passing through said upflow contacting column via a fluid injector positioned in a throat of a venturi portion of said upflow contacting column or in a sidewall of the throat of the venturi portion of said upflow contacting column at a position where said flue gas passing through the upflow contacting column has a flue gas velocity exceeding 65 fps; discharging flue gas from said upflow contacting column via a flue gas output of said upflow contacting column, the flue gas output being coupled to a flue gas duct; and using the flue gas duct to direct flue gas output by an air heater along with the flue gas output by said upflow contacting column into a particulate collection device (claim 13) is considered to define patentable subject matter over the prior art.
Likewise, the concept of a method of operating components of a power plant system to process waste water and flue gas comprising operating an upflow contacting column having a flue gas input to receive flue gas having a temperature of at least 500 degrees F; operating the upflow contacting column to receive waste water at a waste water input; operating the upflow contacting column to inject the waste water received at the waste water input into flue gas passing through said upflow contacting at a position where said flue gas passing through the upflow contacting column has a flue gas velocity exceeding 65 fps; discharging flue gas from said upflow contacting column via a flue gas output of said upflow contacting column; operating a first particulate collection device to process a majority of flue gas present in the power plant system; supplying the flue gas output of the upflow contacting column to a second particulate collection device; and operating the second particulate collection device to process the flue gas output of the upflow contacting column without processing the majority of flue gas present in the power plant system (claim 20) is considered to define patentable subject matter over the prior art. 
The invention provides a method for evaporating waste water that allows for compact equipment size, good dispersion and mixing, and enhanced heat and mass transfer ([0014]).
The closest prior art is regarded to be Ukai (US 8,986,428 B2), which discloses a method and system for processing wastewater (Figs. 1 and 4A; col. 1, lines 25-27; col. 3, lines 13-16) and flue gas at a thermal power generation plant (col. 1, lines 33-35) comprising operating a spray drying device 34 (i.e. a contacting column) (Figs. 1 and 11; col. 13, line 50) having an introduction portion 51a (i.e. a flue gas input) and a spray nozzle 52 (i.e. a wastewater input; a fluid injector) (Fig. 11; col. 13, lines 60-64) to spray dry wastewater in a part of a flue gas stream 18 using the flue gas in line L11 (col. 7, lines 4-6; col. 8, lines 55-57; col. 12, lines 16-17), the flue gas being about 350 °C to 400 °C (662 °F to 752 °F) (col. 7, lines 36-38). Flue gas is passed from the spray drying device 34 via discharge port 51b to a small second precipitator 35 (i.e. a second particulate collection device) (Fig. 4A; col. 10, line 13), and to gas return line L12 (col. 10, line 19; col. 14, line 1) (i.e. flue gas output; discharging flue gas from said contacting column via a flue gas output  of said contacting column) which connects to a gas supply line L3 (i.e. a flue gas duct) which receives flue gas from an air heater 13 (col. 7, lines 33-34, 46). The combined flue gas is passed to a first precipitator 14 (Fig. 4A; col. 6, line 64) (i.e. a first particulate collection device). The upflow contacting column having a venturi portion into which waste water is injected to be obvious in view of the teachings of Bialkin (US 2012/0237423 A1), which discloses a flue gas processing method ([0001]) in which a DFGD (dry flue gas de-sulfurization reactor) 102 (i.e. a contacting column) having a venturi section 157 receives injected water into and/or above a venturi section (Fig. 1; [0023]) in a sidewall of the throat of the venturi section (Fig. 1). However, Bialkin is silent with respect to a flue gas velocity at the point of injection. Prior art Shah et al. (US 3,789,902) discloses a system in which a hot drying gas is passed through a vertically oriented venturi at a velocity of 10-60 meters/second (col. 1, lines 35-36, 47-49) (32-196 fps). However, the system is directed toward concentrating an acidic solution for collection in a pool (col. 3, lines 31-32) using a gas at above 200 °C (392 °C) which flows downwardly (Fig.; col. 1, line 40), and the acidic solution is flowed along a frusto-conical baffle 10 toward the venturi (col. 2, lines 36-38) rather than injected at a throat of the venturi, so a skilled practitioner seeking to process wastewater in an upflow contacting column would not have had reason to consult the teachings with respect to gas velocity of Shah, which are not applied in an analogous configuration or under similar conditions. Prior art Schwab et al. (US 4,093,430) discloses a wet scrubber 50 (col. 8, line 9) in which water is injected at a slot 54 in a venturi (col. 8, lines 18-20) where gas flows at 50 fps and above (col. 5, lines 13-14), with flows of up to 75 fps contemplated (col. 6, line 19). However, the system operates at standard temperature (claim 20) and the system requires the generation of a dense electrostatic field generated by an electrode (Abstract) with water droplets that are oppositely charged (col. 8, line 21), and the system operates using a downward gas flow (Figure), so the skilled practitioner would not have found reason to modify the method of Ukai in view of Bialkin to provide the claimed flue gas velocities given the contrasting configuration and conditions of Schwab. 
The above-cited prior arts, whether alone or in combination, provide no teaching or suggestion which would have led the skilled practitioner to arrive at the claimed configuration.


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN MILLER/Primary Examiner, Art Unit 1772